— Judgment of the Supreme Court, Bronx County (John Byrne, J.), rendered on June 6, 1990, convicting defendant, upon his plea of guilty, of four counts of robbery in the first degree, and sentencing him to concurrent terms of 3 to 9 years imprisonment, is affirmed.
Between April 2, 1990 and May 2, 1990, defendant was the subject of four separate indictments, each of which included a count of robbery in the first degree. Although he was released on his own recognizance at the time of his initial arraignment, defendant was required to post bail on two subsequent arraignments. On April 23, 1990, bail was exonerated, and defendant was remanded upon his arraignment on the fourth indictment. Defendant pleaded guilty to robbery in the first degree on May 15, 1990 in respect to and in satisfaction of each of the four indictments. Based upon the material facts elicited at this time, the court indicated that defendant would be sentenced to four concurrent terms of 3 to 9 years imprisonment. However, at the sentencing on June 6, 1990, the People objected to the plea bargain arrangement on the ground that since defendant had been on bail at the time he committed the fourth robbery, it was required that he be sentenced consecutively as to that offense. The court apparently held defendant’s youth, lack of serious criminal record and the fact that no one had been injured during the commission of his offenses to be mitigating factors and adhered to the sentence on the negotiated plea.
Absent any error of law, the People have no right to appeal and this court may not interfere with the court’s decision to impose concurrent terms (People v Matthews, 176 AD2d 627; see also, People v Washington, 175 AD2d 732, lv denied 78 NY2d 1082). We find that the court’s elucidation of mitigating circumstances was a sufficient "statement on the record of the facts and circumstances upon which such determination is based” (Penal Law § 70.25 [2-b]). The court relied on the fact that none of the victims was injured, that defendant was only eighteen years old at the time of occurrence, and that he was addicted to a variety of substances. The nature of the perpetrator and the absence of injury both bear directly on the manner in which the crimes were committed (see, People v Maryea, 157 AD2d 605, lv denied 76 NY2d 792). In addition, although the prosecutor initially recommended at the plea allocution that defendant be sentenced to indeterminate prison terms of 6 to 18 years, she did not object to the court’s promise and apparently acquiesced in the court’s evaluation of *461the mitigating circumstances of the crimes committed. Consequently, there is simply no basis to set aside the sentence herein. Concur — Murphy, P. J., Milonas and Ellerin, JJ.